Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 is made and entered into this 15th day of December, 2014
(the “Amendment Date”), by Universal Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and Jon W. Springer (“Executive”).

WHEREAS, the Company and Executive have entered into an Employment Agreement,
dated as of February 22, 2013 (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to enter into this Amendment No. 1 to
extend the term of Executive’s employment with the Company, to make certain
adjustments to Executive’s compensation pending the determination of a revised
compensation program for the Company’s executive officers and to correct a
technical error in the Employment Agreement relating to the timing of payment of
the pro rata bonus in the event of Executive’s termination without Cause or for
Good Reason.

Accordingly, the parties agree as follows:

1. Capitalized terms not defined herein shall have the meanings set forth in the
Employment Agreement.

2. Section 2 of the Employment Agreement is amended to extend the Term to
December 31, 2015. Except as provided herein, the Employment Agreement shall
remain in full force and effect.

3. Effective January 1, 2015, Section 4.1 of the Employment Agreement is deleted
in its entirety and replaced with the following:

4.1 Base Salary. Beginning January 1, 2015, the Company will pay Executive an
annual base salary of $1,340,625, payable in accordance with the Company’s
customary payroll practices (“Base Salary”), with no subsequent increases during
the Term unless the Compensation Committee provides otherwise subsequent to the
Amendment Date.

4. Effective January 1, 2015, Section 4.2 of the Employment Agreement is deleted
in its entirety and replaced with the following:

4.2 Annual Bonus. For 2015, Executive shall be entitled to receive a cash
incentive award under Article X of the Universal Insurance Holdings, Inc. 2009
Omnibus Incentive Plan, as it may be amended from time to time, in an amount
equal to 2.5% of the Company’s income before taxes as reported in the Company’s
Annual Report on Form 10-K for fiscal year 2015 (the “Annual Bonus”), which
Annual Bonus shall be paid to Executive no later than March 15, 2016. For the
avoidance of doubt, if Executive has earned an Annual Bonus under this
Section 4.2, he need not be employed on the Annual Bonus payment date to receive
such Annual Bonus, provided, except as otherwise provided in the Employment
Agreement, that he is employed through December 31, 2015.



--------------------------------------------------------------------------------

Jon W. Springer

Amendment No. 1 to Employment Agreement

Page 2 of 4

5. Effective January 1, 2015, Section 4 of the Employment Agreement is amended
to add a new Section 4.7 that reads in its entirety:

4.7 The Compensation Committee will consider an equity grant to Executive in
2015 in accordance with its regular equity grant policy.

6. Section 5.3 of the Employment Agreement is deleted in its entirety and
replaced with the following:

5.3 Payment Upon Termination Without Cause. If during the Term the Company
terminates Executive’s employment without Cause (which may be done at any time
without prior notice), the Company will pay Executive (i) on the sixtieth
(60th) day following the date of such termination of employment, in addition to
the Accrued Obligations, (1) a lump-sum cash payment equal to Executive’s
then-current Base Salary for a period of twelve (12) months and (2) a lump-sum
cash payment equal to the cost of COBRA coverage for Executive and his
dependents for twelve (12) months, and (ii) no later than March 15 of the year
following the year to which the Annual Bonus relates, payment for the prorated
share of Executive’s Annual Bonus pursuant to Section 4.2, based on the
Company’s actual performance, for the year in which termination without Cause
occurs; provided that Executive executes and delivers to the Company a valid and
irrevocable release agreement in a form reasonably acceptable to the Company by
no later than forty-five (45) days following the date of such termination of
employment without Cause. Additionally, any restricted stock award granted in
accordance with Section 4.4 prior to the date of Executive’s termination without
Cause shall fully vest immediately prior to such termination without Cause; for
the avoidance of doubt, Executive shall not be entitled to any award under
Section 4.4 which has not been granted prior to such termination without Cause.
The Company will have no obligation to provide the benefits set forth in this
Section 5.3 in the event that Executive breaches the provisions of Section 7.

7. Section 5.4 of the Employment Agreement is deleted in its entirety and
replaced with the following:

5.4 Payment Upon Termination For Good Reason. If during the Term Executive
terminates his employment with the Company for Good Reason by giving notice as
provided in this Section 5.4, the Company will pay Executive (i) on the sixtieth
(60th) day following the date of such termination of employment, in addition to
the Accrued Obligations, (1) a lump-sum cash payment equal to Executive’s
then-current Base Salary for a period of twelve (12) months, and (2) a lump-sum
cash payment equal to the cost of COBRA coverage for Executive and his
dependents for twelve (12) months, and (ii) no later than March 15 of the year
following the year to which the Annual Bonus relates, payment for the prorated
share of Executive’s Annual Bonus pursuant to Section 4.2, based on the
Company’s actual performance, for the year in which termination for Good Reason
occurs; provided that Executive executes and delivers to the Company within a
valid and irrevocable release agreement in a form reasonably acceptable to the
Company by no later than forty-five (45) days



--------------------------------------------------------------------------------

Jon W. Springer

Amendment No. 1 to Employment Agreement

Page 3 of 4

following the date of such termination of employment for Good Reason.
Additionally, any restricted stock award granted in accordance with Section 4.4
prior to the date of Executive’s termination for Good Reason shall fully vest
immediately prior to such termination with Good Reason; for the avoidance of
doubt, Executive shall not be entitled to any award under Section 4.4 which has
not been granted prior to such termination for Good Reason. Prior to the
effectiveness of termination for Good Reason, the Company shall be given thirty
(30) calendar days’ prior written notice from Executive, specifically
identifying the reasons which are alleged to constitute Good Reason for
termination hereunder, and an opportunity to be heard by Executive in the event
the Company disputes such allegations and to cure such allegations; provided,
however, that Executive shall have no obligation to remain employed by the
Company following such thirty (30) calendar day notice period unless such
allegations are cured to Executive’s reasonable satisfaction. As used in this
Section 5.4, “Good Reason” means any of the following without Executive’s prior
written consent: (i) assignment to Executive of duties materially inconsistent
with Executive’s position hereunder; (ii) failure to pay Executive’s Base Salary
in accordance with Section 4.1 hereof; (iii) failure to pay Executive’s Annual
Bonus pursuant to Section 4.2; (iv) requiring Executive to move his situs of
employment more than twenty (20) miles from his situs of employment prior to
such move; or (v) the Company’s material breach of this Agreement.

8. Except as expressly amended herein, the terms and conditions of the
Employment Agreement shall continue in full force and effect.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment No. 1 as of the day and year first above mentioned.

 

   

Executive:

 

   

/s/ Jon W. Springer

      Jon W. Springer    

 

UNIVERSAL INSURANCE HOLDINGS, INC.

   

 

/s/ Sean P. Downes

      Sean P. Downes       President and Chief Executive Officer